NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1715-16T1

EVELYN L. AIKEN,

          Plaintiff-Appellant,

v.

DANIEL J. PYO, M.D.,
BARRY EFROS, M.D.,
BETH BLANCHARD, R.N.,
NANCY JENSEN, R.N.,
CHRISTINE CARPENTER,
R.N., JOYCE KUCEROVY,
R.N, and BEBE LI, R.N.,

          Defendants-Respondents,

and

CAREY DOLGIN, M.D.,

     Defendant.
____________________________

                   Argued December 11, 2018 – Decided September 12, 2019

                   Before Judges Suter and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Docket No. L-1705-15.
            Evelyn L. Aiken, appellant, argued the cause pro se.

            Renee Jean Sherman argued the cause for respondent
            Daniel J. Pyo, M.D. (Ruprecht Hart Ricciardulli &
            Sherman, LLP, attorneys; Renee Jean Sherman and
            Michael Joseph Di Leo, on the brief).

            Walter F. Kawalec, III argued the cause for respondent
            Barry Efros, M.D. (Marshall Dennehey Warner
            Coleman & Goggin, attorneys; Walter F. Kawalec, III,
            on the brief).

            Priya R. Masilamani argued the cause for respondents
            Beth Blanchard, R.N., Nancy Jensen, R.N., Christine
            Carpenter, R.N., Joyce Kucerovy, R.N., and Bebe Li,
            R.N. (Cocca & Cutinello, LLP, attorneys; Anthony
            Cocca and Katelyn E. Cutinello, of counsel and on the
            brief).

PER CURIAM

      Plaintiff Evelyn L. Aiken appeals the November 18, 2016 order that

dismissed her medical malpractice complaint with prejudice for failure to serve

an affidavit of merit. Plaintiff's malpractice complaints,1 filed in July 2015

against three doctors and five nurses, 2 alleged that an ulcerative sore on her left


1
  Although plaintiff filed separate complaints against each individual defendant,
defendant Pyo advised in his brief that the complaints were consolidated for
management purposes under one docket number. We were not provided with
this order. Hereafter, we refer to her complaints as just one complaint.
2
  Defendants include: Daniel J. Pyo, M.D., a plastic surgeon; Carey Dolgin,
M.D., a board certified general surgeon; Barry Efros, M.D., a board certified


                                                                            A-1715-16T1
                                         2
ankle was misdiagnosed because of the absence of medical testing, and that it

then was negligently treated. She developed sepsis, and her leg developed

gangrene, which she attributed to defendants' malpractice. Her left leg was

amputated below the knee.

      As plaintiff did not provide defendants with an affidavit of merit, we agree

her medical malpractice complaint was properly dismissed. This case does not

present facts that would exempt plaintiff from the affidavit of merit requirement

based on common knowledge. And, neither her own personally created affidavit

of merit nor her complaint satisfied the Affidavit of Merit statute, N.J.S.A.

2A:53A-26 to -29, because of her "financial interest in the outcome of the case

under review[.]" N.J.S.A. 2A:53-27. We affirm the dismissal of plaintiff's

malpractice complaint.

                                        I

      Plaintiff's complaint alleged that she was treated from May 20, 2013 to

July 8, 2013 for a "small ulcer (0.7 cm)" on her left ankle. She was rushed to

the hospital on July 13, 2013, "with sepsis which led to gangrene which

necessitated amputation of [her] left leg." It is her contention that the ulcer —




rheumatologist; Beth Blanchard, R.N.; Nancy Jensen, R.N.; Christine Carpenter,
R.N.; Joyce Kucerovy, R.N.; and Bebe Li, R.N.
                                                                          A-1715-16T1
                                        3
treated as venous in origin—was in fact arterial, and that the treatment provided,

consisting of debridement and compression, was not appropriate for an arterial

ulcer.    She alleged that defendants deviated from appropriate standards by

failing to use "aseptic techniques," prescribe "prophylactic antibiotics," take a

"culture of the wound," perform Doppler studies, or take "ankle brachial

pressure index" (ABI) readings and by treating her with debridement and

compression dressings without knowing her ABI values. In a letter submitted

with her complaint, she alleged that "pre-lab" tests were not performed, Drs. Pyo

and Efros did not consult with each other on her behalf, "HBO" therapy was not

done and there was not a "thorough assessment of [her] circulatory status before

beginning treatment."       She claimed her rheumatologist, Dr. Efros, did not

monitor her while she was being treated for the leg ulcer. She claimed tests

taken at the hospital showed this was an arterial ulcer.

         Plaintiff alleged the nurses "failed to perform the nursing process, . . . by

not swabbing [her] leg to test for infection" although she claimed she asked

whether her leg was infected on July 8, 2013. She claimed they should have

asked the doctors for antibiotics.




                                                                              A-1715-16T1
                                           4
      Plaintiff submitted her own affidavit of merit against the doctors and

nurses when she filed her complaint. At the Ferreira3 conference in October

2015, the court advised plaintiff she was not allowed to file her own affidavit

because she had a "financial stake in . . . this case" and that she needed a person

who was "independent." The court explained the time frames needed to satisfy

the statute, and that if she did not comply, her case could be dismissed with

prejudice. It clarified that the person providing the affidavit against the doctors

had to practice in the same specialty. The exceptions from the affidavit of merit

requirement were described. Plaintiff was given deadlines to meet, but advised

the court she had already "contacted over sixty attorneys" and "couldn't get one."

      Between June 2015 and November 2016, plaintiff claimed she contacted

140 medical experts, but could not obtain an affidavit of merit against the

doctors or nurses. When she was in court in February 2016 opposing a motion

to dismiss on statute of limitations grounds, the court reminded her of the

statutory deadline and that she still had time to comply. Despite this, no affidavit

of merit was filed.




3
   See Ferreira v. Rancocas Orthopedic Assocs., 178 N.J. 144, 154-55 (2003)
(providing for "an accelerated case management conference" to address affidavit
of merit issues). See also R. 4:5B-4.
                                                                            A-1715-16T1
                                         5
      Defendants Efros, Dolgin and Pyo filed separate motions to dismiss

plaintiff's complaint with prejudice because plaintiff had not filed an affidavit

of merit.   Plaintiff opposed the motions based on the common knowledge

exemption, claiming she had satisfied this because the defendant doctors failed

to conduct any diagnostic tests prior to treatment. She argued the ABI was the

"gold standard that should be done and no ulcer should be treated without it."

She claimed defendant Pyo ordered tests for an earlier leg ulcer, but had not

done so this time. She complained that Dr. Efros should have ordered tests

because of another medical condition she had. The tests he did order on June

27, "did not have anything to do with [her other medical condition] at the time."

She argued the nurses did not "swab" her leg on July 8, 2013, even though she

asked them if the wound was infected.

      The trial court dismissed the case against the doctors with prejudice.4 The

court rejected application of the common knowledge exception, concluding that

the average lay person would not have:

            the background, the knowledge or the information to
            know whether the various tests for which [plaintiff]
            advocates should have been administered, either at the
            time of her hospitalization or at some time leading up
            to that. Whether there was in fact a misdiagnosis. And

4
   Drs. Pyo and Dolgin were dismissed on May 13, 2016.            Dr. Efros was
dismissed on May 26, 2016.
                                                                         A-1715-16T1
                                        6
            generally speaking whether the defendant physicians
            departed from any—from an applicable standard of care
            in their various fields of rheumatology, surgery and
            plastic surgery.

The court concluded "plaintiff must show that her complaint is meritorious by

obtaining an affidavit from an appropriate medical expert attesting to the

reasonable probability of professional negligence."       Because one was not

provided within 120 days of the doctors' answers, the court dismissed plaintiff's

complaint against defendant doctors with prejudice.

      A few days later, defendant nurses filed a motion to dismiss, also based

on the lack of an affidavit of merit. Plaintiff opposed the motion based on the

common knowledge exception. She also argued she qualified as an expert

herself as a registered nurse (R.N.) and licensed practical nurse (L.P.N.). In her

view, defendants did not perform a subjective or objective nursing assessment,

and no testing was done. 5 She claimed she contacted 138 "affidavit of merit

representatives" without success.

      On November 18, 2016, the court dismissed defendant nurses with

prejudice. It rejected application of the common knowledge exception because

the allegations against the nurses were "technical," requiring expertise about the


5
  Plaintiff also alleged that the record of the July 8, 2013 visit was altered
because it referred to "amputation" which did not occur until July 17, 2013.
                                                                          A-1715-16T1
                                        7
standard that applied, whether there was a deviation from the standard of care

and whether the deviation was proximately related to damages. It observed "that

a lay person . . . would not know what appropriate nursing care would be." As

such, plaintiff was required to serve an affidavit of merit, but had failed to do

so. The court rejected plaintiff's request that it construe her complaint as an

affidavit of merit. It was not a sworn statement and it did not state there was a

reasonable probability the "care, skill or knowledge exercised" was outside

accepted professional standards. 6

      On appeal, plaintiff raises the following issues:

            To prove my claims of Medical Malpractice by a
            preponderance of the evidence. I will discuss the errors
            of omission and commission and how the three doctors
            and five nurses deviated from their standard of care
            while treating my left leg ulcer.

            I.    Trial Judge Robert J. Brennan erred when he did
            not accept my request for the Common Knowledge
            Exception.

            II.    I will prove that the substandard medical care that
            I received was so overtly erroneous that, a Jury of peers,
            who possesses reasonable knowledge, is quite capable
            of discerning the medical negligence.

6
   After the dismissal orders, plaintiff's motion to extend discovery was denied
as was her motion for transcripts and a stay pending appeal. Indigency status
was granted. Her two motions to correct the record were granted on September
27, 2017 and November 17, 2017. We denied her motion to relieve her of
transcript costs.
                                                                         A-1715-16T1
                                        8
            III. I will prove that doctors are required to order
            tests while treating any type of wound, especially leg
            ulcers. I will prove that doctors get sued for not
            performing diagnostic tests.

                                        II

      "Whether plaintiff's complaint is exempt from the [affidavit of merit]

requirement based on the common knowledge doctrine is a legal issue subject

to our de novo review." Cowley v. Virtua Health Sys., 456 N.J. Super. 278, 287

(App. Div. 2018), certif. granted, 236 N.J. 363 (2019). Where a legal question

is at issue, "[a] trial court's interpretation of the law and the legal consequences

that flow from established facts are not entitled to any special deference."

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      A plaintiff in a professional malpractice case seeking damages must file

an affidavit of merit. The Affidavit of Merit statute provides:

            In any action for damages for personal injuries,
            wrongful death or property damage resulting from an
            alleged act of malpractice or negligence by a licensed
            person in his profession or occupation, the plaintiff
            shall, within [sixty] days following the date of filing of
            the answer to the complaint by the defendant, provide
            each defendant with an affidavit of merit from an
            appropriate licensed person that there exists a
            reasonable probability that the care, skill or knowledge
            exercised or exhibited in the treatment, practice or work
            that is the subject of the complaint, fell outside
            professional or occupational standards or treatment
            practices. The court may grant no more than one

                                                                            A-1715-16T1
                                         9
            additional period, not to exceed [sixty] days, to file the
            affidavit pursuant to this section, upon a finding of
            good cause.

            [N.J.S.A. 2A:53A-27.]

The failure to comply with these standards "shall be deemed a failure to state a

cause of action." N.J.S.A. 2A:53A-29.

      The purpose of the statute is for the plaintiffs "to make a threshold

showing that their claim is meritorious, in order that meritless lawsuits readily

could be identified at an early stage of the litigation." Paragon Contractors, Inc.

v. Peachtree Condo. Ass'n, 202 N.J. 415, 421 (2010) (quoting In re Petition of

Hall, 147 N.J. 379, 391 (1997)). The statute "is consistent with the general

requirement that expert testimony is required to establish the standard of care,

which is an essential element of a plaintiff's professional negligence claim."

Cowley, 456 N.J. Super. at 288.

      Plaintiff contends the trial court erred by rejecting her argument that she

did not have to comply with the affidavit of merit requirement. She argued the

malpractice claim was based on common knowledge.

      The common knowledge doctrine applies "where 'jurors' common

knowledge as lay persons is sufficient to enable them, using ordinary

understanding and experience, to determine a defendant's negligence without the


                                                                           A-1715-16T1
                                       10
benefit of the specialized knowledge of experts.'" Hubbard v. Reed, 168 N.J.
387, 394 (2001) (quoting Estate of Chin v. Saint Barnabas Med. Ctr., 160 N.J.
454, 469 (1999)). "Common knowledge cases involve obvious or extreme

error." Cowley, 456 N.J. Super. at 290. For example, in Hubbard, the defendant

dentist pulled the wrong tooth. 168 N.J. at 396. In Palanque v. Lambert–

Woolley, 168 N.J. 398, 406-07 (2001), the doctor performed unnecessary

surgery because he had misread two lab reports. The doctrine also can be

applied in the case of an alleged omission. See Cowley, 456 N.J. Super. at 292

(applying the doctrine where nurses did not take action after a tube became

dislodged).

      The exception is to be construed "narrowly in order to avoid non-

compliance with the [statute]." Hubbard, 168 N.J. at 397. "The basic postulate

for application of the doctrine therefore is that the issue of negligence is not

related to technical matters peculiarly within the knowledge of medical or dental

practitioners." Chin, 160 N.J. at 470 (quoting Sanzari v. Rosenfeld, 34 N.J. 128,

142 (1961)).

      We agree with the trial court that this case did not present facts warranting

application of the common knowledge exception. Plaintiff's basic contention is

that the doctors needed to conduct medical tests to diagnose and treat the ulcer


                                                                           A-1715-16T1
                                       11
and that every layperson would know this. That simply is not the case. Without

expert testimony, jurors could not know whether a doctor was able to diagnose

and treat a leg ulcer using their training, knowledge and experience, whether

tests needed to be done, what tests those should be and when they should be

conducted. All of the negligence plaintiff alleged against defendants was related

to technical matters that a medical doctor or a nurse may know, but not the

general layperson.    The trial judge was correct not to apply the common

knowledge exception.

      The statute is specific about who can provide an affidavit of merit.

            In the case of an action for medical malpractice, the
            person executing the affidavit shall meet the
            requirements of a person who provides expert
            testimony executes an affidavit set forth in . . . [N.J.S.A.
            2A:53A-41]. In all the cases, the person executing the
            affidavit shall be licensed in this or any other state;
            have particular expertise in the general area or specialty
            involved in the action, as evidenced by board
            certification or by devotion of the person's practice
            substantially to the general area or specialty involved
            in the action for the period of at least five years. The
            person shall have no financial interest in the outcome
            of the case under review, but this prohibition shall not
            exclude the person from being an expert witness in the
            case.

            [N.J.S.A. 2A:53A-27.]




                                                                           A-1715-16T1
                                       12
Under N.J.S.A. 2A:53A-41, the affiant who supplies the affidavit of merit in a

medical malpractice case should "'be equivalently-qualified to the defendant'

physician." Buck v. Henry, 207 N.J. 377, 389 (2011) (quoting Ryan v. Renny,

203 N.J. 37, 52 (2010)).

      Plaintiff did not supply an affidavit of merit from any doctor with the same

specialties as defendant doctors. By not doing so, she did not comply with the

statute. See N.J.S.A. 2A:53A-41. Instead, plaintiff provided a document with

her complaint, under her own signature, that she labeled as an affidavit of merit.

Although plaintiff is a R.N., she did not have the expertise to provide an affidavit

of merit against the defendant doctors. And, whether her complaint was certified

or the "reasonable probability" language was included, which it was not, the

complaint also did not satisfy the statute for the same reason.

      Plaintiff opposed the nurses' motion to dismiss based on the same common

knowledge exception.       She claimed the nurses did not perform a nursing

assessment, properly diagnose or treat the ulcer or alert the doctor that plaintiff

questioned whether there was an infection. These allegations of negligence were

technical in nature, however, and required knowledge about whether, when,

where and how a nurse was to make an assessment about a leg ulcer. These

were not typical matters of knowledge by laypersons; they required the


                                                                            A-1715-16T1
                                        13
education, training or experience of a nurse. Expert testimony would be needed

at trial to address these issues. Thus, the allegations of negligence against the

nurses were not within the purview of the common knowledge exception.

      Plaintiff did not serve an affidavit of merit against defendant nurses.

Although plaintiff did have her own affidavit of merit, she was advised at the

Ferreira conference that she was required to provide an affidavit from an

independent expert. We agree that even though plaintiff is a registered nurse,

she could not supply her own affidavit of merit.

      The Affidavit of Merit statute provides expressly that "[t]he person shall

have no financial interest in the outcome of the case under review, but this

prohibition shall not exclude the person from being an expert witness in the

case." N.J.S.A. 2A:53A-27. We must apply this statute as plainly written. As

our Supreme Court has instructed:

            We ascribe to the statutory words their ordinary
            meaning and significance, and read them in context
            with related provisions so as to give sense to the
            legislation as a whole. It is not the function of this Court
            to "rewrite a plainly-written enactment of the
            Legislature or presume that the Legislature intended
            something other than that expressed by way of the plain
            language."

            [DiProspero v. Penn, 183 N.J. 477, 492 (2005)
            (citations omitted) (alteration in original) (quoting
            O'Connell v. State, 171 N.J. 484, 488 (2002)).]

                                                                           A-1715-16T1
                                        14
       Plaintiff   was   seeking   significant   monetary   compensation      from

defendants.7 This gave her a financial interest in the outcome of this litigation

and precluded her from supplying her own affidavit of merit. Permitting this

would undercut the purpose of the affidavit of merit requirement because any

plaintiff likely would consider their claims as being meritorious. Self-created

affidavits of merit would pose no bar to frivolous cases.

       After carefully reviewing the record and the applicable legal principles,

we conclude that plaintiff's further arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

       Affirmed.




7
    She sought $10,000,000 from each doctor and $5,000,000 from each nurse.
                                                                           A-1715-16T1
                                       15